139 Ga. App. 107 (1976)
228 S.E.2d 27
GARDNER
v.
EMPLOYERS MUTUAL LIABILITY INSURANCE COMPANY et al.
51605.
Court of Appeals of Georgia.
Argued January 14, 1976.
Decided June 21, 1976.
J. V. Dorsey, for appellant.
Swift, Currie, McGhee & Hiers, Glover McGhee, for appellees.
QUILLIAN, Judge.
This is an appeal from an order of the superior court affirming an award of the State Board of Workmen's Compensation denying compensation. The board held that the deceased's heart attack which caused his death did not result from his employment. The board found from all of the testimony and circumstances in the record that while the deceased's death was in the course of his employment it did not arise out of his employment *108 because the performance of his duties did not cause or contribute to his heart attack.
The appellant contends that certain medical evidence should not have been considered because a hypothetical question asked the doctor was not adjusted to the facts of the case. It was further contended that another doctor's testimony should not have been admitted because it was too inconsistent to support a finding of fact.
Pretermitting the question of the admissibility of the medical testimony there was other evidence admitted which was sufficient to support the award. In fact, the award stated that: "From a consideration of the above expert testimony and circumstances, as above discussed, and from the facts as found in the preceding paragraphs, while Gardner clearly sustained a `heart attack' in the course of his employment, the weight of all the evidence, in my opinion, and I so find, favors the determination that no causal connection exists between any specific activity or exertion at work, or activities and exertions in general, and the `heart attack' at work, and therefore the `heart attack' did not arise out of the employment."
It was not error to affirm the award of the board. Blanchard v. Savannah River Lumber Co., 40 Ga. App. 416 (149 S.E. 793); Thompson v. City of Atlanta, 66 Ga. App. 255 (17 SE2d 761).
Judgment affirmed. Deen, P. J., and Webb, J., concur.